Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 7 and 9 have been cancelled.
	Claims 1-6, 8 and 10-23 are pending. 
	Claims 13-16 are withdrawn.
	Claims 1-6, 8, 10-12 and 17-23 are under examination. Applicant’s amendment and IDS has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Withdrawn rejections
Applicant's amendments and arguments filed 3/30/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-6, 8, 10-12 and 17-23 were rejected under 35 U.S.C. 103(a) as being unpatentable over Llosas et al. (US 20040028742) and Scholz et al. (US 20020142018) and Josso et al. (US 20080115846) as evidenced by Prospector® Plantacare® 818 UP In re Merchant, 575 F.2d 865, 868 (CCPA 1978).
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1-6, 8, 10-12 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lerebour et al. (FR2989896A1 published 11/01/2013 with English translation by GOOGLE provided by the Examiner) and Josso et al. (US 20080115846) as evidenced by Besbes et al. (Chemistry & Biodiversity 2012;9:829-839). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    367
    678
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)


    PNG
    media_image2.png
    692
    956
    media_image2.png
    Greyscale

Where:
TEGO ALKANOL 1618 is cetostearyl alcohol where cetyl is C16 and stearyl is C18 alcohol;
DUB BB which is behenyl behenate fatty acid ester (elected species); 
Polysaccharides which reads on cellulose polymer thickeners;
Arachidyl and behenyl polyglucosides which are C8-C30 alkyl(poly)glucosides.

With regard to instant claim 4, Lerebour et al. teach 1% fatty alcohol (see table above).
With regard to instant claims 1, 8 and 12, Lerebour et al. teach adding, for example, thickeners, mattifying agents, desquamating agents, anti-irritants, soothing agents, astringent agents and antimicrobial agents (page 4 of 9). As evidenced by Besbes et al., the chrysanthenone in Example 1 (page 19, line 9 of Lerebour et al.), which composition is added to the composition in the Table above, is an antimicrobial agent (Abstract; bottom of page 836), which would be an active agent for caring for oily skin. 
With regard to instant claim 11, dimethicone in the table above is a silicone oil. 
With regard to instant claims 1 and 23, Josso et al. teach aqueous skin and hair compositions (Abstract; [0142]) comprising exemplary thickeners such as 2-acrylamido-2-methylpropanesulfonic acid polymers and copolymers, which are optionally crosslinked and/or neutralized, and more specifically Simulgel 800 marketed by SEPPIC  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Lerebour et al. is that Lerebour et al. do not expressly teach a composition comprising arachidyl alcohol. This deficiency in Lerebour et al. is cured by the teachings of Lerebour et al. 
2. The difference between the instant application and Lerebour et al. is that Lerebour et al. do not expressly teach a thickener that is not xanthan gum comprising a crosslinked 2-acrylamido-2-methylpropanesulfonic acid homopolymer, salt thereof or mixture thereof. This deficiency in Lerebour et al. is cured by the teachings of Josso et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a skin cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Lerebour et al., where the composition provides for a matte effect and/or reduced shininess and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Lerebour et al. direct the artisan to using C8-C26 fatty alcohols and exemplify use of a C16/C18 alcohol mixture at 1%. The ordinary artisan can at once envisage a C20 fatty alcohol for use in the composition with a reasonable expectation of success of adding it in a range of from 0.1-20% or from 1-5% by weight. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Additionally, Lerebour et al. suggest adding mattifying agents which would provide for a matte effect with a reasonable expectation of success. In an alternative argument, the components selected by Lerebour et al. naturally provide for a matte effect and/or reduced shininess especially when there is no degree to which such a matte effect or reduction is claimed and thus even a minimal amount would read on the instant claims. 

One of ordinary skill in the art would have been motivated to do this because Lerebour et al. while Lerebour et al. exemplify RHODICARE XC, which appears to be a xanthan gum, Lerebour et al. nevertheless is not limited to that thickener and directs the artisan to add thickeners. Josso et al. render obvious other thickeners such as cellulose based, acrylate, polysaccharide and a crosslinked 2-acrylamido-2-methylpropanesulfonic acid homopolymer thickeners and teach an exemplary thickener is Simulgel 800 from SEPPIC which Applicant also acknowledges for use and functionally equivalent thickeners to xanthan gum. The ordinary artisan would have a reasonable expectation of success in adding acrylates, cellulose or the conventional commercial product Simulgel 800 from SEPPIC to the composition of Lerebour et al. in an amount of from 0.01-20% by weight to thicken the composition. From MPEP 2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments are moot in view of the new rejection necessitated by amendment and IDS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-12 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16064034 (reference application) and Llosas et al. (US 20040028742) and Josso et al. (US 20080115846).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is directed to compositions comprising:
At least one carboxylic acid ester comprising at least 12 carbon atoms in each of its fatty chains, said ester comprising at least 24 carbon atoms such as behenyl behenate, stearyl stearate and arachidyl arachidate (claims 1-4, 18, 19, 22) in an amount of 0.01-10% by weight (claims 5 and 20); 
At least one C8-C30 alkyl(poly)glycoside in an amount of 0.01-10% by weight (claims 1, 6 and 7);
At least one C8-C40 fatty alcohol (claim 8) in an amount of from 0.01-15% by weight (claim 9). 
The copending teaches adding salicylic acid derivatives which naturally function as anti-inflammation and desquamating agents (claims 11-12). 
The copending application does not expressly teach the fatty alcohol as arachidyl alcohol (C20), behenyl alcohol (C22), lignoceryl alcohol (C24), ceryl alcohol (C26) and montanyl alcohol (C28) in an amount of from 0.1-20% by weight or 1-5% by weight. However, the copending teaches that the fatty alcohol is within C8-C40 which embraces the instantly claimed fatty alcohols thus rendering those fatty alcohols obvious. 
The copending does not expressly teach adding thickening agents instantly claimed. However, Llosas et al. teaches that establishing viscosity is a particularly important factor in the production of cosmetic preparations [0002] and to adding thickeners such as polyacrylates, which would read on at least homopolymers of acrylic acid, sepigel types from SEPPIC, polysaccharides and cellulose based thickeners [0077] as well as anionic polymers and methacrylate copolymers [0084]. Josso et al. teach thickeners such as simulgels by SEPPIC and more specifically Simulgel 800 marketed by SEPPIC (CTFA name: sodium polyacryloyldimethyltaurate/polysorbate 80/sorbitan oleate ) [0147]. Thus it is obvious to add thickeners such as Simulgel 800 to the copending cosmetic composition with a reasonable expectation of success. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 

Response to Arguments:
Applicant’s arguments have been considered but are not persuasive because the Examiner has not indicated allowable subject matter at this time in order to withdraw the rejection. Until that time, the claims remain rejected.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/1/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613